DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities: 
Claim 13: - - a plurality of recesses for connecting to [[each]] the wet-mop module wheel. 
Claim 12 recites “…comprising the wet-mop module wheel.” More than a singular “wet-mop module wheel” has not been introduced, therein “each” lacks antecedent basis. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “cleaning module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification show that the corresponding structure is:
Element 40 as shown in figure 1
[0053]  Prior to the description, when describing embodiments in the present specification, a portion provided with a cleaning module 40 will be described as a front portion - - 
[0073]  The cleaning module 40 may include a cleaning module housing 41 and a roller 42.
[0074]  The cleaning module 40 may be disposed to clean a traveling surface. Specifically, the cleaning module 40 may be disposed to suck dust present on the traveling surface.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In part, Claim 9 recites “…a plurality of second water storages…” Claim 5 mentions “a first water storage,” but claim 9 is not dependent upon claim 5. As claim 9 depends on claim 8, which depends on claim 4, which depends upon claim 1, there is no establishment of a “first water storage” to serve as an antecedent for the “second water storages” recited in claim 9. There is an “internal space for accommodating water” but no mentioning of “a water storage”. For examination purposes, claim 9 will 

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In part, claim 1 recites “…a wet-mop module housing surrounding at least a portion of the main body and comprising an internal space for accommodating water…” Claim 4 in part recites “a first module portion positioned between the main body and the traveling surface…” which is understood to be internal. Claim 5 recites “The robot cleaner (fig. 21) of claim 4, wherein the first module portion comprises a first water storage comprising a space for accommodating water.” Reciting in claim 1 “an internal space for accommodating water” and then in claim 5, within that first module portion that is in an internal space “comprises a first water storage comprising a space for accommodating water” does not further define how the water is stored. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler et al. (US PG Pub No. 20070016328).
In regards to claim 1, Ziegler discloses
A robot cleaner comprising: 
a main body (at least robot body/chassis 200, bumper 220, panel 330) forming an exterior of the robot cleaner (fig. 21): 
a driver (see at least a drive wheel module 904; [0238]: The drive wheel module includes a drive motor and drive train transmission for driving the drive wheel for transport) coupled to the main body (at least robot body/chassis 200, bumper 220, panel 330) and configured to move the main body (at least robot body/chassis 200, bumper 220, panel 330): 

    PNG
    media_image1.png
    732
    551
    media_image1.png
    Greyscale

a cleaning module (see at least exhaust duct 517a, 517b, fan assembly 502, rotary fan motor 504, impeller 512) coupled to the main body (at least robot body/chassis 200, bumper 220, panel 330) and configured to suck dust from a traveling surface ([0202]: Referring to FIGS. 14 and 15, the wet dry vacuum module 500 comprises a single fan assembly 502…[0203]: Rotation of the impeller 512 creates a negative air pressure zone, or vacuum, on its input side and a positive air pressure zone at its output side); 

    PNG
    media_image2.png
    711
    512
    media_image2.png
    Greyscale

a dust collector ([0231]: the air filter) configured to remove dust from air suctioned through the cleaning module ([0231] Thus according to the present invention, the fan assembly 502 generates a negative pressure of vacuum which evacuates air conduit 564, draws air through the air filter disposed at the end of air conduit 564, evacuates the fan intake conduit 830 and the plenum 562. The vacuum 
a wet-mop module (scrubbing module 600 and integrated tank 800) coupled to the main body (at least robot body/chassis 200, bumper 220, panel 330) and configured to mop the traveling surface ([0175]: The smearing or spreader brush 612 extends downwardly from the scrubbing module 600 and is configured to make contact or near contact with the cleaning surface across the cleaning width), the wet-mop module (scrubbing module 600) comprising: 
a wet-mop module housing (see annotated fig. 22) surrounding at least a portion of the main body (at least robot body/chassis 200, bumper 220, panel 330) and comprising an internal space for accommodating water (supply container access aperture 168 and removable cap 172); 

    PNG
    media_image3.png
    853
    1320
    media_image3.png
    Greyscale


a mop (scrubbing element, scrub brush, wiper, or wipe cloth e.g. 604) disposed between the wet-mop module housing (see annotated fig. 22) and the traveling surface; and 
a wet-mop pump (pump assembly 706) connected to the wet-mop module wheel (cam element 738) to supply water to the mop (scrubbing element, scrub brush, wiper or wipe cloth 604) based on a rotation of the wet-mop module wheel (cam element 738; [0158]: A fluid conduit 704 receives cleaning fluid from the exit aperture 702 and delivers a supply of cleaning fluid to a pump assembly 706. The pump assembly 706 includes left and right pump portions 708 and 710, driven by a rotating cam, shown in FIG. 7. The left pump portion 708 pumps cleaning fluid to a left spray nozzle 712 via a conduit 716 and the right pump portion 710 pumps cleaning fluid to a right spray nozzle 714 via a conduit 718…[0179] Referring now to FIGS. 10-12 a preferred embodiment of present invention includes an active scrubbing element. The active scrubbing element comprises a rotatable brush assembly 604 disposed across the cleaning width, aft of the liquid applicator nozzles 712, 714, for actively scrubbing the cleaning surface after the cleaning fluid has been applied thereon).
 
In regards to claim 2, Ziegler discloses
The robot cleaner (fig. 21) of claim 1, further comprising: 
a rotation shaft ([0163]: The pump assembly 706 includes cam element 738 mounted on a motor drive shaft for rotation about a rotation axis) connected to the wet-mop module wheel (cam element 738); 


In regards to claim 3, Ziegler discloses
The robot cleaner (fig. 21) of claim 2, wherein the wet-mop pump (pump assembly 706) comprises: 
a first diaphragm (chamber 752) configured to be curved based on a rotation of the rotation shaft ([0163]: motor drive shaft;[0164]: As will be readily understood, rotation of the cam element 738 forces each of the cam follower elements 764 and 766 to follow the cam circumferential profile and the motion dictated by the cam profile is transferred by the rocker element 761 to each of the left and right actuator nipples 759 and 758… [0170] Referring to FIG. 7, a right pump chamber 752 is shown in section view. The chamber 752 includes a dome shaped flexure formed by an annular loop 756. The dome shaped flexure is a surface contour of the flexible element 744. The annular loop 756 passes through a large aperture 760 formed through the upper nonflexible element 746. The volume of the pump chamber is expanded when the pump actuator 765 pulls up on the actuator nipple 758. The volume expansion decreases pressure within the pump chamber and fluid is drawn into the chamber from the well 772); and 
a second diaphragm (chamber 750) a connected to the first diaphragm (chamber 752).

    PNG
    media_image4.png
    510
    709
    media_image4.png
    Greyscale


In regards to claim 4, Ziegler discloses
The robot cleaner (fig. 21) of claim 1, wherein the wet-mop module housing (see annotated fig. 22 per claim 1) comprises: 
a first module portion (see annotated fig.22 below) positioned between the main body (at least robot body/chassis 200, bumper 220, panel 330) and the traveling surface; and 

    PNG
    media_image5.png
    853
    1320
    media_image5.png
    Greyscale

a second module portion (see annotated fig. 22 and tank 800) formed integrally with the first module portion and configured to cover at least a portion of an outer surface of the main body (at least robot body/chassis 200, bumper 220, panel 330). 

    PNG
    media_image6.png
    853
    1320
    media_image6.png
    Greyscale


The robot cleaner (fig. 21) of claim 4, wherein the first module portion comprises a first water storage (cleaning supply container S) comprising a space for accommodating water ([0173]: The water and cleaning agent may be poured into the supply container S through a supply container access aperture 168 which is capped by a removable cap 172, shown in FIG. 17).

In regards to claim 6, Ziegler discloses
The robot cleaner (fig. 21) of claim 4, wherein the main body (at least robot body/chassis 200, bumper 220, panel 330) comprises a wet-mop module coupling portion (lower and upper housing elements 634 and 636), wherein the first module portion is configured to be coupled ([0174]: The scrubbing module 600 installs and latches into place within a hollow cavity 602, formed on the bottom side of the chassis 200. A profile of the hollow cavity 602 is displayed on the right side of the chassis 200 in FIG. 3.) to the wet-mop module coupling portion (lower and upper housing elements 634 and 636), and 

    PNG
    media_image7.png
    470
    846
    media_image7.png
    Greyscale



In regards to claim 7, Ziegler discloses
The robot cleaner (fig. 21) of claim 6. wherein the first module portion is configured to be inserted along a surface of the main body (at least robot body/chassis 200, bumper 220, panel 330) facing the traveling surface, and wherein the wet-mop module coupling portion (lower and upper housing elements 634 and 636) extends along a direction in which the first module portion is inserted.

    PNG
    media_image8.png
    510
    945
    media_image8.png
    Greyscale

In regards to claim 8, Ziegler discloses
The robot cleaner (fig. 21) of claim 4, wherein the second module portion comprises a dust-collector connector (container air exit aperture 838 and plenum 562) for receiving the dust collector ([0219]: As shown in FIG. 16, the container air exit aperture 838 is generally rectangular and the conduit 830 connecting the container air exit aperture 838 and the plenum 562 is shaped with a generally 

In regards to claim 10, Ziegler discloses
The robot cleaner (fig. 21) of claim 4, wherein the driver (see at least a drive wheel module 904) comprises: 
a main wheel (drive wheel 904) for moving the main body (at least robot body/chassis 200, bumper 220, panel 330); 
a driver motor ([0238]: The drive wheel module includes a drive motor and drive train transmission for driving the drive wheel for transport) for providing a driving force to the main wheel (drive wheel 904); 
a first auxiliary wheel (molded plastic wheel 972) for assisting the movement of the main body (at least robot body/chassis 200, bumper 220, panel 330); 
and a first auxiliary wheel housing (nose wheel mounting well 968) disposed on the main body (at least robot body/chassis 200, bumper 220, panel 330) and coupled to the first auxiliary wheel (molded plastic wheel 972; [0273]: The chassis 200 is equipped with a nose wheel mounting well 968 for receiving the nose wheel module 960 therein).

In regards to claim 11, Ziegler discloses
The robot cleaner (fig. 21) of claim 10, wherein the first module portion comprises an auxiliary wheel connector (see at least elements 1004, 998, 996, 984) configured to connect ([0272]: The vertical support assembly 966 is pivotally attached to the caster housing 964) to the first auxiliary wheel housing (nose wheel mounting well 968).


In regards to claim 12, Ziegler discloses
The robot cleaner (fig. 21) of claim 4, wherein the wet-mop module housing (see annotated fig. 22 per claim 1) comprises a third module portion comprising (see annotated fig. 22 below; cam element is within the pump assembly 706 that is disposed in the third module potion) the wet-mop module wheel (cam element 738).

    PNG
    media_image9.png
    853
    1320
    media_image9.png
    Greyscale







The robot cleaner of claim 12, wherein the third module portion comprises a plurality of recesses for connecting to [[each]] the wet-mop module wheel (cam element 738).

    PNG
    media_image10.png
    343
    757
    media_image10.png
    Greyscale




In regards to claim 14, Ziegler discloses
The robot cleaner (fig. 21) of claim 13, wherein the wet-mop module comprises at least two wet-mop module wheels (cam element 738 and drive wheel 902 and 909) disposed on either of the first module portion, and 

    PNG
    media_image11.png
    662
    769
    media_image11.png
    Greyscale

wherein at least one of the recesses is configured to accommodate the wet-mop pump (pump assembly 706).
NOTE: Per the specifications of Ziegler, the application of the spray can be done irrespective of the robot velocity, but also with respect to the robot velocity ([0163]: According to one aspect of the present invention, the angular velocity of the cam element 738 may be adjusted in proportion to the robot forward velocity…) Therein, the motor 902 becomes a wet-mop module wheel as its activity dictates the pump frequency, impacting the application of the water spray. 



The robot cleaner (fig. 21) of claim 12, wherein a water supply passage (fluid conduit 704) for flowing water therethrough is formed in the first module portion, and 
wherein the water supply passage (fluid conduit 704) is in fluid communication ([0158]: A fluid conduit 704 receives cleaning fluid from the exit aperture 702 and delivers a supply of cleaning fluid to a pump assembly 706) with the wet-mop pump (pump assembly 706) and the mop (scrubbing element, scrub brush, wiper, or wipe cloth e.g. 604).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US PG Pub No. 20070016328) in view of Hwang et al. (US PG Pub No. 20170202421).


The robot cleaner (fig. 21) of claim 8, wherein the dust-collector connector (container air exit aperture 838 and plenum 562) comprises. 
Ziegler fails to disclose the dust-collector connector comprising “a handle configured to be gripped by a user; and a plurality of [[second]] water storages disposed on either side of the handle to provide a space for accommodating water.” 
However, Hwang teaches “[0074] The water tank 41 forms one or more water storage parts 411 and 412. In FIG. 4, a case where the water tank 41 includes a first water storage part 411 and a second water storage part 412 is disclosed as an example, but the number of water storage parts 411 and 412 is not limited in this example. The one or more water storage parts 411 and 412 form a water storage space. 

    PNG
    media_image12.png
    511
    691
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    773
    529
    media_image13.png
    Greyscale

Ziegler and Hwang are considered to be analogous to the claimed invention because they are in the same field of cleaners with water supply and storage tanks that have a mopping effect. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ziegler to incorporate the teachings of Hwang and provide a plurality of water storage tanks around the dust-collector connector and provide a handle on the dust-. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parr (US Patent No. 7870637) teaches a cleaning apparatus for cleaning a surface in which cleaning solution is dispensed to the surface and substantially simultaneously extracted along with the dirt on the surface in a continuous operation is provided.
	Morse (US Patent No. 7620476) teaches an autonomous floor cleaning robot including a transport drive and control system arranged for autonomous movement of the robot over a floor for performing cleaning operations.
	Jang (US Patent No. 11109732) teaches a cleaner comprising a cleaner body, a front wheel rotatably provided in a front portion of the cleaner body, a rear wheel rotatably provided in a rear portion of the cleaner body, a first member attached to an outer circumferential surface of the front wheel and configured to contact with a cleaning object surface, a second member attached to an outer circumferential surface of the rear wheel and configured to contact with the cleaning object surface.
	Hertrick (US Patent No. 7331082) teaches a cleaning apparatus for cleaning a surface in which cleaning solution is dispensed to the surface and substantially simultaneously extracted along with the dirt on the surface in a continuous operation is provided.
	Chao (US Patent No. 9968234) teaches an automatic cleaning machines comprising a high-speed reciprocating cleaning means making a cleaning cloth reciprocatingly wipe a floor at high speed and a vacuum device sucking the dust in front of the cleaning cloth.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723